Matter of Ronda E. F. v Leroy M. C. (2016 NY Slip Op 06155)





Matter of Ronda E. F. v Leroy M. C.


2016 NY Slip Op 06155


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1708

[*1]In re Ronda E. F., Petitioner-Respondent,
vLeroy M. C., Respondent-Appellant.


Daniel R. Katz, New York, for appellant.
Ronda E. F., respondent pro se.

Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 18, 2014, which, upon confirmation of the Support Magistrate's finding of willfulness, sentenced respondent Leroy M. C. to incarceration for a period of four months with a purge amount set at $20,000, unanimously affirmed, without costs.
Respondent failed to present credible evidence of his inability to make the required payments to provide support for the subject child (see Matter of Powers v Powers, 86 NY2d 63, 68-70 [1995]; Matter of John T. v Olethea P., 64 AD3d 484, 485 [1st Dept 2009]).
Contrary to respondent's argument, improperly raised for the first time on appeal, the Support Magistrate did not assume the appearance of an advocate for the petitioner during the proceedings. Rather, the Magistrate fulfilled a "vital role in clarifying confusing testimony and facilitating the orderly and
expeditious progress of the trial" (Matter of Carlos S., 5 AD3d 1051, 1052 [2004], lv denied 2 NY3d 707 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK